            Case 1:20-cv-04136 Document 1 Filed 05/29/20 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MATEC SRL; MATEC AMERICA, INC.,
                                                         Case No.
                           PLAINTIFFS,

       -against-

GRAMERCY HOLDINGS I, LLC d/b/a
NORANDA ALUMINA AND LUCA
MARTINELLI

                           DEFENDANTS.


                                          COMPLAINT

       Matec SRL and Matec America, Inc. (collectively, “Matec”), through their counsel Bryan

Cave Leighton Paisner LLP, by and for their Complaint against Gramercy Holdings I LLC d/b/a

Noranda Alumina (“Noranda”) and Luca Martinelli, state the following:

       1.      Beginning in 2017, Noranda contracted with Matec for the delivery and

installation of five water filtration systems (the “Machines”). Noranda needs the Machines

because its business, which is the manufacturing of alumina, requires crushing and washing

bauxite, a process that produces a considerable amount of wastewater that, by using the

Machines, can be cleaned and recycled for further use at Noranda’s plant.

       2.      It now appears that Noranda never had any intention of performing under the

Contracts. Instead, Noranda has taken every opportunity to impede Matec’s work on the projects.

Among other things, Noranda, with Martinelli’s assistance, has impeded Matec’s access to the

Louisiana plant; failed to maintain the Machines that Matec has already delivered and installed

and then blamed Matec when the Machines failed to operate as expected; changed plans and

understandings with no rhyme or reason; and moved the benchmarks for defining completion of

the project that the parties had previously discussed and agreed to.
                                                 1
               Case 1:20-cv-04136 Document 1 Filed 05/29/20 Page 2 of 17



         3.     Indeed, it is clear that Noranda’s objective was to induce Matec to deliver and

install the Machines while impeding total completion of the work to avoid paying Matec what it

is lawfully owed.

         4.     Additionally, and beyond Noranda’s efforts to prevent Matec from completing its

performance under the Contracts, Noranda has not paid Matec the $1,995,736.79 that is currently

owed.

         5.     As a result of Noranda and Martinelli’s dilatory and bad faith actions, Matec has

been forced to file this lawsuit.

                           PARTIES, JURISDICTION, AND VENUE

         6.     Noranda is a Delaware limited liability company with its principal place of

business in Louisiana. It is in the business of producing alumina.

         7.     Matec S.r.l. is an Italian corporation. It is in the business of manufacturing and

installing water purification systems for industrial use.

         8.     Matec America, Inc. is a North Carolina corporation with its principal place of

business in North Carolina. It is also in the business of manufacturing and installing water

purification systems for industrial use.

         9.     Matec is informed and believes that Luca Martinelli is an Italian citizen residing

in Louisiana. He is employed by Noranda or a Noranda-affiliated entity.

         10.    This Court has subject matter jurisdiction over this dispute pursuant to 28 USC

§ 1332(a) because it is between citizens of different States in which citizens of a foreign state are

additional parties, and the amount in controversy exceeds $75,000, exclusive of interest and

costs.




                                                  2
             Case 1:20-cv-04136 Document 1 Filed 05/29/20 Page 3 of 17



       11.     This Court has personal jurisdiction because the governing Contracts between

Noranda and Matec state that all disputes arising therefrom will be resolved in the United States

District Court for the Southern District of New York and that the parties specifically consent to

personal jurisdiction in New York.

       12.     Venue is proper in this Court because the governing Contracts between Noranda

and Matec state that all disputes arising therefrom will be resolved in the United States District

Court for the Southern District of New York.

                                                 FACTS

       The Relevant Agreements

       13.     In a contract dated May 2, 2017, Noranda agreed to purchase, and Matec agreed

to deliver and install, two Magnum 2000 x 2000 200 sludge filtration machines at Noranda’s

Louisiana manufacturing facility.

       14.     In 2019, the parties signed two new, but related, contracts.

       15.     The first 2019 contract was titled “Agreement on punch list items regarding

commercial offer dated May 2-2017,” executed by Noranda on July 24, 2019 and by Matec on

July 25, 2019. The “Punch List” referenced in the title of the agreement was a list of technical

work relating to the original, 2017 contract for the two Magnum 2000 x 2000 200 machines. This

contract was subsequently amended on September 24, 2019 to revise delivery dates and

penalties. Together with the amendment, this contract is referred to herein as the “2017

Contract.”

       16.     The second 2019 contract was titled “Agreement for the Manufacture and

Installation of Industrial Equipment/Machinery,” executed by Noranda on July 24, 2019 and by

Matec on July 26, 2019. This contract was for the delivery and installation of two cube filter



                                                 3
             Case 1:20-cv-04136 Document 1 Filed 05/29/20 Page 4 of 17



presses, and also an additional Magnum 2000 x 2000 200 machine.                This contract was

subsequently amended on September 24, 2019 to revise payment dates, delivery dates, and

penalties. Together with this amendment, the July 2019 contract is referred to herein as the

“Installation Contract.” Collectively, the 2017 Contract and the Installation Contract are referred

to herein as the “Contracts.”

       17.     In total, Matec agreed to deliver and install five fully operational machines

(collectively, the “Machines”) at Noranda’s Louisiana plant.

       Luca Martinelli

       18.     From February 16, 2018 until July 4, 2019, Luca Martinelli was a director of

Matec Steelworks S.r.l., which is Matec’s supplier and works with Matec in the production of

water purification machines.

       19.     Martinelli participated in Matec’s negotiations with Noranda about the sale,

delivery, and installation of the Machines and he managed, on Matec’s behalf, various stages of

the installation and assembly of the Machines at Noranda’s Louisiana plant.

       20.     Due to Martinelli’s role in the negotiation of the Contracts, his management of the

same, his role as a director at Matec Steelworks, and his employment at Matec Steelworks

generally, Martinelli had access to technical information regarding the design, manufacture, and

installation of the Machines and their maintenance and operation, the secrecy of which Matec

closely guards and which Matec considers to constitute trade secrets.

       21.     Martinelli had, and still has, under both American and Italian law, a duty to

maintain the confidentiality of all information he learned in connection with his work for Matec.

       22.     This confidential, proprietary, and trade secret information includes, but is not

limited to



                                                4
             Case 1:20-cv-04136 Document 1 Filed 05/29/20 Page 5 of 17



               a. Information, data, operating schemes, and documentation pertaining to

                  Matec’s software;

               b. Drawings and other know-how used for machine assembly and installation;

                  and

               c. Vendors’ preferences, prices, and the contractual conditions Matec applies to

                  them so that Matec can maintain competitive prices in the market.

       23.     When he left Matec and Matec Steelworks, Martinelli represented that he was not

leaving to work for Noranda or for a Noranda-affiliated company.

       24.     Nonetheless, and contrary to his representations, Martinelli started working for

Noranda or a Noranda-affiliated company in September 2019.

       25.     At that time, Matec is informed and believes, Noranda appointed Martinelli to

manage its relationship with Matec and to supervise the remaining installation work on the

Machines.

       26.     In his new role, and as explained further below, Martinelli has repeatedly

interfered with Matec’s work by deliberately preventing it from completing installation of the

Machines.

       27.     Martinelli’s prior work at Matec Steelworks, and the knowledge he acquired

during the course of that employment, have enabled him to more successfully impede Matec’s

work at Noranda’s Louisiana plant.

       Noranda’s Efforts to Impede Completion of the Project

       28.     Despite Matec’s good faith efforts to perform pursuant to the Contracts, Noranda

has deliberately impeded Matec’s efforts at every turn.




                                                5
               Case 1:20-cv-04136 Document 1 Filed 05/29/20 Page 6 of 17



        29.     Noranda has repeatedly sought, in bad faith, to prevent Matec from successfully

completing the project. Noranda’s dilatory and bad faith conduct has cost Matec time and

money, over and above the amounts that Noranda currently owes Matec for the work it has

performed under the Contracts.

        30.     In seeking to delay completion, and by endlessly moving the goals and objectives

for determining when the job has been successfully completed, Noranda is attempting to retain

the Machines without paying for them or, at the very least, by only paying for them at a

substantially discounted price.

        31.     Among other things, to accomplish this goal, Noranda has impeded Matec’s

access to the Louisiana plant; failed to maintain the machines that Matec has already delivered

and installed; changed plans and understandings without warning or justification; and moved the

benchmarks that the parties had previously discussed and agreed to for measuring completion of

the project.

        32.     Matec technicians were frequently on site at Noranda’s Louisiana plant during the

period when the Contracts were being performed. These technicians regularly observed that

Noranda was failing to maintain the Machines and brought these failures to Noranda’s attention.

In particular, Matec technicians observed a lack of grease, filter changes, and cleaning of the

Machines. Each of these actions is necessary for the Machines to properly function.

        33.     As of February 2020, Noranda had never changed the hydraulic filters on the

Machines, despite the fact that Noranda was running the Machines at an above-average rate.

Given its rate of usage, Noranda should have changed the filters at least 4 to 6 times total, on

each Machine, as of February 2020.




                                                6
             Case 1:20-cv-04136 Document 1 Filed 05/29/20 Page 7 of 17



       34.     Matec technicians also observed dirt build up on the Machines due to Noranda’s

failure to clean, wash, and maintain them. This resulted in the backstop plate being damaged on

at least one of the Machines. The operating manuals, which Matec provided to Noranda, state

that a Machine should be cleaned every 50 to 70 “cycles.” Given its rate of usage, Noranda

should have been cleaning and washing the Machines every 2 to 3 days.

       35.     Noranda’s failure to change the filters on the Machines, and Noranda’s failure to

clean the Machines, are both contrary to the guidance in the maintenance manuals that Matec

provided Noranda at the time the Machines were installed.

       36.     Despite Noranda’s clear failure to comply with the maintenance requirements it

was provided by Matec and its repeated disregard of Matec’s instructions and expressions of

concern about the maintenance, Noranda has sought to blame Matec for the consequences of its

own conduct.

       37.     Further specific examples of Noranda’s bad faith conduct include, but are not

limited to, the following:

               a. On July 9, 2019, without justification, Noranda informed Matec that it would

                   not accept the homogenizers for the cube filter presses that it had previously

                   accepted during the bidding phase of the project.

               b. On August 26, 2019, Noranda sought to make technical revisions to the design

                   of the cube filter presses. When Matec objected that it could not accept

                   requests for technical changes so close to the date of delivery, Noranda

                   claimed that its late changes resulted from the fact that Matec had delivered

                   the design drawings only a few days before. In fact, the drawings had been




                                                7
Case 1:20-cv-04136 Document 1 Filed 05/29/20 Page 8 of 17



    delivered to Noranda months earlier, and the delay in raising the issue was

    wholly attributable to Noranda.

 c. On or around September 14, 2019, Martinelli told Matec technicians, without

    justification, not to come back to the work site until further notice due to

    claimed dissatisfaction with Matec’s work, thus further delaying the progress

    of any work underway at that point.

 d. On or around September 19, 2019, Matec reminded Noranda that it still had

    not received approval for sludge homogenizers to be used in the cube filter

    presses. Noranda did not approve the plans until September 26, 2019, over

    two months after the initial request from Matec, again further delaying the

    progress of Matec’s work.

 e. On or around November 4, 2019, without explanation, a Noranda manager,

    Llaurene Jackson, ordered a Matec technician to dismantle certain items on

    the Punch List.

 f. On November 18, 2019, Matec communicated to Noranda that it was prepared

    to finish all the outstanding items on the Punch List, but that it could not do so

    because Noranda had still not responded with its approval on certain items,

    which was necessary for Matec to complete others.

 g. On November 20, 2019, contrary to prior representations and agreements,

    Noranda informed Matec that it would not build the concrete base required to

    install the cube filter presses, thus making it impossible to install them.

 h. On or around November 29, 2019, Matec technicians discovered that

    Noranda’s technicians had, without authorization and contrary to the



                                  8
Case 1:20-cv-04136 Document 1 Filed 05/29/20 Page 9 of 17



    Contracts, modified and substituted parts in the Machines that Matec had

    already delivered and installed.

 i. On or around December 16, 2019, Matec communicated to Noranda that it

    could not complete all items on the “Punch List,” because it still had not

    received answers to the questions it had posed to Noranda six weeks earlier.

 j. On or around December 17 and 19, 2019, Matec technicians discovered that

    Noranda had again been using non-Matec equipment on the Machines, and

    that Noranda was not properly maintaining the Machines in the manner that

    Matec had instructed Noranda. Matec communicated this discovery to

    Noranda and stated that this behavior could not continue if the Machines were

    to function correctly.

 k. On or around January 28, 2020, Matec technicians discovered that Noranda

    had again been using non-Matec equipment on the Machines, and that

    Noranda still was not properly maintaining the Machines. Matec

    communicated this discovery to Noranda and stated that the Machines would

    not function correctly if Noranda failed to maintain them.

 l. On or around January 29, 2020, Noranda communicated to Matec that it

    wanted to make additional changes to the Punch List. Matec responded that it

    would not accept any additions to the Punch List and that payment was

    already due on the same.

 m. On February 6, 2020, the parties’ representatives met at the Louisiana plant to

    discuss the status of their respective performances under the Contract. Matec

    informed Noranda that its failure to maintain the Machines had made it



                                  9
             Case 1:20-cv-04136 Document 1 Filed 05/29/20 Page 10 of 17



                   impossible to meet the performance guarantees in the Contracts, but that it

                   still expected to be paid in full for its work.

               n. Throughout February 2020, Noranda communicated to Matec that it no longer

                   wanted Matec to complete installation of the first cube filter press, but to

                   instead focus on the other Machines. At this time, the cube filter press was

                   nearly complete, and knowing it would be obligated to make payment when it

                   was complete, Noranda instructed Matec to stop work so as to avoid its

                   payment obligations under the Contracts.

               o. Throughout February and into March 2020, Noranda declined to make the

                   software changes necessary to complete all the items on the Punch List, and at

                   the same time, Noranda would not allow Matec remote access to the Machines

                   so that Matec could make these software changes.

       38.     Each of these actions, individually and collectively, caused substantial delay, cost

Matec substantial time and money, and constituted a breach of Noranda’s obligations under the

Contracts, including its duty to perform in good faith.

       39.     As a result of Noranda’s actions, Matec was unable to fully complete its work

under the Contracts despite its willingness and ability to do so.

       40.     In addition to causing delays, Noranda remained delinquent on payments required

under the Contracts through this period of time. Matec has repeatedly communicated this to

Noranda and has continued to demand payment of the sums owed.

       41.     Additionally, through this period of time, Matec never received any written notice

or complaint from Noranda relating to any supposed failures of the Machines. In fact, Matec is

informed and believes that Noranda is still using the Machines every day.



                                                  10
             Case 1:20-cv-04136 Document 1 Filed 05/29/20 Page 11 of 17



       42.     Starting in late February 2020, Noranda prohibited Matec technicians—but not its

own—from entering the Louisiana plant, ostensibly due to concerns over COVID-19.

       Events Immediately Precipitating This Litigation

       43.     On April 7, 2020, Matec gave Noranda formal notice that work was complete on

the first two Magnum 2000 x 2000 200 machines.

       44.     Additionally, the three other Machines Noranda ordered under the Contracts have

been delivered to Noranda’s facility in Louisiana.

       45.     Notwithstanding its receipt of the Machines, and its own actions to interfere with

and impede Matec’s installation of the Machines, in an e-mail dated April 23, 2020, Noranda

stated that it refused to make any payments on the amount owed under the Contracts.

       46.     Again, notwithstanding its own actions to interfere with and impede Matec’s

installation of the Machines, in furtherance of Noranda’s scheme to obtain the Machines for

which it had agreed to pay over $2.6 million, on or around May 6, 2020, Noranda sent Matec a

letter claiming that Matec was in material breach of the Contracts and that Noranda intended to

finalize installation of the remaining Machines on its own.

       47.     To the extent that Noranda is capable of finalizing installation on its own, this is

only possible because of Martinelli’s past and ongoing disclosure of Matec’s confidential,

proprietary, and trade secret information that he learned through his work at Matec Steelworks—

conduct that Matec is informed and believes was facilitated, aided, and abetted by Noranda.

       48.     Additionally, Matec is informed and believes that Noranda has been

communicating with Matec’s vendors, which supply parts for the Machines, using Matec’s

confidential information to obtain more favorable results in dealing with those vendors.

       49.     That is, Noranda is enjoying the fruits of Matec’s proprietary and trade secret

information while openly flouting its obligations to Matec.
                                                11
               Case 1:20-cv-04136 Document 1 Filed 05/29/20 Page 12 of 17



                              COUNT I: BREACH OF CONTRACT
                                      Against Noranda

         50.     Matec incorporates by reference the preceding paragraphs of this Complaint as if

set forth fully herein.

         51.     The 2017 Contract and the Installation Contract are valid, binding, and

enforceable contracts.

         52.     Matec has performed, or is willing and able to perform, all of its obligations under

the Contracts. Nonetheless, Noranda has continually breached its obligations under the

Contracts, including, but not limited to, through its actions outlined in Paragraphs 28 through 42

above.

         53.     Noranda is delinquent on payments currently due and owing to Matec. In

particular, Noranda has failed to pay the following invoices in full:

                 a. Invoice No. 143 for $685,294.00;

                 b. Invoice No. 147 for $684,294.00;

                 c. Invoice No. 164.1 for $984,525.00;

                 d. Invoice No. 44 for $42,000.00; and

                 e. Invoice No. 09 for $235,276.25.

Subtracting Noranda’s partial payments of $637,912.46, Noranda currently owes Matec no less

than $1,995,736.79. In addition, Noranda’s actions have caused Matec to incur further and

additional expense.

         54.     Due to Noranda’s breaches, Matec has been damaged by an amount to be

determined at trial, but which can be no less than $1,995,736.79.




                                                  12
              Case 1:20-cv-04136 Document 1 Filed 05/29/20 Page 13 of 17



               COUNT II: BREACH OF GOOD FAITH AND FAIR DEALING
                                   Against Noranda
                            (In the Alternative to Count I)

        55.     Matec incorporates by reference the preceding paragraphs of this Complaint as if

set forth fully herein.

        56.     The 2017 Contract and the Installation Contract are valid, binding, and

enforceable contracts.

        57.     Each of the Machines that Matec delivered or installed pursuant to the Contracts

required maintenance work to keep the Machines functioning properly, and it was Noranda’s

responsibility to maintain the Machines once they were delivered or installed.

        58.     Nonetheless, Noranda has failed to maintain the Machines, which has made it

impossible for Matec comply with the performance guarantees in the Contracts. Noranda’s

conduct was intentional, willful, and specifically designed to prevent the successful completion

of the Contracts.

        59.     Additionally, Noranda has continually acted in bad faith through the course of

Matec’s performance under the Contracts. These additional acts of bad faith include, but are not

limited to, Noranda’s actions outlined in Paragraphs 28 through 42 above.

        60.     Due to Noranda’s bad faith conduct, Matec has been damaged in an amount to be

determined at trial.

                             COUNT III: TORTIOUS INTERFERENCE
                                        Against Noranda

        61.     Matec incorporates by reference the preceding paragraphs of this Complaint as if

set forth fully herein.

        62.     Matec had a business relationship with Martinelli through which he acquired a

duty to maintain the secrecy of Matec’s confidential, proprietary, and trade secret information.

                                                13
              Case 1:20-cv-04136 Document 1 Filed 05/29/20 Page 14 of 17



        63.     This confidential, proprietary, and trade secret information includes, but is not

limited to

                a. Information, data, operating schemes, and documentation pertaining to

                    Matec’s software;

                b. Drawings and other know-how used for machine assembly and installation;

                    and

                c. Vendors’ preferences, prices, and the contractual conditions Matec applies to

                    them so that Matec can maintain competitive prices on the market.

        64.     Martinelli’s duty to maintain the secrecy of Matec’s confidential, proprietary, and

trade secret information continued after he left Matec’s employ.

        65.     Noranda wrongfully, and knowingly, interfered with Matec’s relationship with

Martinelli by inducing him to disclose Matec’s confidential, proprietary, and trade secret

information, and by then using that information to its own advantage and to Matec’s detriment.

        66.     Matec is informed and believes that in its communications with vendors, Noranda

is using Matec’s confidential, proprietary, and trade secret information.

        67.     Matec has suffered damage in an amount to be determined at trial as a result of

Noranda’s wrongful conduct.


                          COUNT IV: TRADE SECRET MISAPPROPRIATION
                                  Against Noranda and Martinelli

        68.     Matec incorporates by reference the preceding paragraphs of this Complaint as if

set forth fully herein.




                                                14
             Case 1:20-cv-04136 Document 1 Filed 05/29/20 Page 15 of 17



       69.     In his role as a director at Matec Steelworks, and his employment at Matec

Steelworks generally, Martinelli had access to Matec’s economically valuable information, the

secrecy of which Matec closely guards.

       70.     This confidential, proprietary, and trade secret information includes, but is not

limited to

               a. Information, data, operating schemes, and documentation pertaining to

                   Matec’s software;

               b. Drawings and other know-how used for machine assembly and installation;

                   and

               c. Vendors’ preferences, prices, and the contractual conditions Matec applies to

                   them so that Matec can maintain competitive prices on the market.

       71.     Martinelli’s duty to maintain the secrecy of Matec’s confidential, proprietary, and

trade secret information continued after he left Matec’s employ.

       72.     Matec is informed and believes that Noranda induced Martinelli to disclose

Matec’s confidential, proprietary, and trade secret information. Noranda did this knowing that

Martinelli had a duty, under American and Italian law, to maintain the secrecy of Matec’s

confidential, proprietary, and trade secret information.

       73.     Matec is informed and believes that in its communications with vendors, Noranda

is using Matec’s confidential, proprietary, and trade secret information.

       74.     Matec has suffered damage in an amount to be determined at trial as a result of

Noranda’s and Martinelli’s wrongful conduct.




                                                15
              Case 1:20-cv-04136 Document 1 Filed 05/29/20 Page 16 of 17



                          COUNT V: TORTIOUS INTERFERENCE
                                   Against Martinelli

        75.     Matec incorporates by reference the preceding paragraphs of this Complaint as if

set forth fully herein.

        76.     Matec had a business relationship with Noranda as memorialized in the Contracts.

        77.     Martinelli wrongfully, and knowingly, interfered with Matec’s business

relationship with Noranda by preventing Matec from fully performing under the Contracts, as

outlined in Paragraphs 18 through 42 of this Complaint. .

        78.     Matec has suffered damage in an amount to be determined at trial as a result of

Noranda’s wrongful conduct.

        WHEREFORE, Matec respectfully requests that the Court award judgment in its favor

and against Noranda and Martinelli, and that the Court award Matec damages in an amount to be

proven at trial, but not less than $1,995,736.79 plus interest, as well as Matec’s attorney fees and

litigation costs, and any additional damages and such other relief as the Court deems appropriate.

Dated: May 29, 2020

                                              BRYAN CAVE LEIGHTON PAISNER LLP

                                              By: /s/ Courtney J. Peterson___
                                              Courtney J. Peterson
                                              1290 Avenue of the Americas
                                              New York, New York 10104
                                              Phone: (212) 541-2000
                                              Fax: (212) 541-4630
                                              courtney.peterson@bclplaw.com

                                              Meryl Macklin (pro hac vice forthcoming)
                                              Three Embarcadero Center, 7th Floor
                                              San Francisco, CA 94111
                                              Telephone: (415) 675-3400
                                              Facsimile: (415) 675-3434
                                              meryl.macklin@bclplaw.com



                                                16
Case 1:20-cv-04136 Document 1 Filed 05/29/20 Page 17 of 17



                          Logan Rutherford (pro hac vice forthcoming)
                          1200 Main Street, Suite 3800
                          Kansas City, Missouri 64105
                          logan.rutherford@bclplaw.com
                          Attorneys for Plaintiffs




                            17
